Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 9/9/2022 regarding application 17/109,180 filed on 12/8/2020.  
2. 	Claims 1-19 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) Applicant contends that, regarding claim 1, Jouin fails to teach the limitation “A computer-implemented method for monitoring a storage throughput from a local compute node to a remote distributed storage,” because “Jouin does not teach a local computer node and/or a remote distributed storage” (see pages 5-6 of Applicant’s Remarks). The Examiner disagrees.
	First, claim 1 merely recites “a local computer node,” and is otherwise completely silent regarding the scope and definition of “a computer node” and what reference point the term “local” is with respect to. MPEP states that the limitations recited in a claim must be given “broadest, reasonable interpretations.” Based on this guideline, any entity that is capable of performing computation, regardless how simple or complex, may qualify as “a computer node.” 
	Second, Jouin specifically teaches computing devices [A substantial number of handheld computing devices, such as cellular phones, tablets, laptops, and E-Readers, are capable of using multiple networks to upload and download information … (¶ 0002-0003); Presented herein are embodiments of a computational device. The device can be a wireless communications device, such as a cellular telephone, tablet computer, e-reader, laptop, personal digital assistant ("PDA"), or other smart device … (¶ 0089)].
	Therefore, Jouin indeed teaches a computer node. Further, it is a “local computer node” with respect to itself.
	Regarding the “remote distributed storage,” it is noted that Jouin teaches [as shown in figure 1; … A digital file attachment to e-mail or other self-contained information archive or set of archives is considered a distribution medium equivalent to a tangible storage medium. When the computer-readable media is configured as a database, it is to be understood that the database may be any type of database, such as relational, hierarchical, object-oriented, and/or the like. Accordingly, the disclosure is considered to include a tangible storage medium or distribution medium and prior art-recognized equivalents and successor media, in which the software implementations of the present disclosure are stored. Computer-readable storage medium commonly excludes transient storage media, particularly electrical, magnetic, electromagnetic, optical, magneto-optical signals (¶ 0048); … These diagrams allow the network planner to analyze how the network will perform in each state, ensuring that the network will be optimally designed. In other applications, the mobile network analyzer 578 accesses information from local or remote storage regarding bandwidth consumption, bandwidth availability, network usage levels, current user admission control restrictions, usage scheduling restrictions, flow control restrictions, and the like. Remote storage could, for example, be at an intermediate node, such as a gateway, router, server, firewall, wireless access point, base station, and/or other device (¶ 0176); Furthermore, while the exemplary aspects, embodiments, and/or configurations illustrated herein show the various components of the system collocated, certain components of the system can be located remotely, at distant portions of a distributed network, such as a LAN and/or the Internet, or within a dedicated system … (¶ 0194)].
	Regarding the element “random access memory,” it is noted that Jouin teaches [The term "computer-readable medium" refers to any storage and/or transmission medium that participate in providing instructions to a processor for execution. Such a medium is commonly tangible and non-transient and can take many forms, including but not limited to, non-volatile media, volatile media, and transmission media and includes without limitation random access memory ("RAM"), read only memory ("ROM"), and the like. Non-volatile media includes, for example, NVRAM, or magnetic or optical disks. Volatile media includes dynamic memory, such as main memory. Common forms of computer-readable media include, for example, a floppy disk (including without limitation a Bernoulli cartridge, ZIP drive, and JAZ drive), a flexible disk, hard disk, magnetic tape or cassettes, or any other magnetic medium, magneto-optical medium, a digital video disk (such as CD-ROM), any other optical medium, punch cards, paper tape, any other physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, a solid state medium like a memory card, any other memory chip or cartridge … (¶ 0048)].
	Therefore, Jouin teaches all cited elements and limitations.
	(2) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-6, and 9-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jouin (US Patent Application Publication 2013/0078994).
As to claim 1, Jouin teaches A computer-implemented method for monitoring a storage throughput from a local compute node to a remote distributed storage [as shown in figure 1; … The mobile network analyzer determines network information by at least one of the following techniques: (a) periodically sending a packet through the currently accessed communication network, whereby the currently accessed communication network is timed for at least one of data packet throughput speed and data packet integrity; (b) transferring a file from the communication device to a selected destination node and measuring a time required to complete the transfer, wherein a throughput is calculated by dividing a file size by a time to get the throughput; (c) pinging a selected destination with a plurality of packets; and (d) accessing performance information from stored by a discrete network node (¶ 0028); … A digital file attachment to e-mail or other self-contained information archive or set of archives is considered a distribution medium equivalent to a tangible storage medium. When the computer-readable media is configured as a database, it is to be understood that the database may be any type of database, such as relational, hierarchical, object-oriented, and/or the like. Accordingly, the disclosure is considered to include a tangible storage medium or distribution medium and prior art-recognized equivalents and successor media, in which the software implementations of the present disclosure are stored. Computer-readable storage medium commonly excludes transient storage media, particularly electrical, magnetic, electromagnetic, optical, magneto-optical signals (¶ 0048);
First, claim 1 merely recites “a local computer node,” and is otherwise completely silent regarding the scope and definition of “a computer node” and what reference point the term “local” is with respect to. MPEP states that the limitations recited in a claim must be given “broadest, reasonable interpretations.” Based on this guideline, any entity that is capable of performing computation, regardless how simple or complex, may qualify as “a computer node.” 
	Second, Jouin specifically teaches computing devices [A substantial number of handheld computing devices, such as cellular phones, tablets, laptops, and E-Readers, are capable of using multiple networks to upload and download information … (¶ 0002-0003); Presented herein are embodiments of a computational device. The device can be a wireless communications device, such as a cellular telephone, tablet computer, e-reader, laptop, personal digital assistant ("PDA"), or other smart device … (¶ 0089)].
	Therefore, Jouin indeed teaches a computer node. Further, it is a “local computer node” with respect to itself.
	Regarding the “remote distributed storage,” it is noted that Jouin teaches [as shown in figure 1; … A digital file attachment to e-mail or other self-contained information archive or set of archives is considered a distribution medium equivalent to a tangible storage medium. When the computer-readable media is configured as a database, it is to be understood that the database may be any type of database, such as relational, hierarchical, object-oriented, and/or the like. Accordingly, the disclosure is considered to include a tangible storage medium or distribution medium and prior art-recognized equivalents and successor media, in which the software implementations of the present disclosure are stored. Computer-readable storage medium commonly excludes transient storage media, particularly electrical, magnetic, electromagnetic, optical, magneto-optical signals (¶ 0048); … These diagrams allow the network planner to analyze how the network will perform in each state, ensuring that the network will be optimally designed. In other applications, the mobile network analyzer 578 accesses information from local or remote storage regarding bandwidth consumption, bandwidth availability, network usage levels, current user admission control restrictions, usage scheduling restrictions, flow control restrictions, and the like. Remote storage could, for example, be at an intermediate node, such as a gateway, router, server, firewall, wireless access point, base station, and/or other device (¶ 0176); Furthermore, while the exemplary aspects, embodiments, and/or configurations illustrated herein show the various components of the system collocated, certain components of the system can be located remotely, at distant portions of a distributed network, such as a LAN and/or the Internet, or within a dedicated system … (¶ 0194)].
], the method comprising: 
creating a data file in random-access memory of the local compute node [for example, as shown in figure 1, where a file is transferred between a communication device (100) and a destination/source node (1100); … (b) transferring a file from the communication device to a selected destination node and measuring a time required to complete the transfer, wherein a throughput is calculated by dividing a file size by a time to get the throughput … (¶ 0028); The term "computer-readable medium" refers to any storage and/or transmission medium that participate in providing instructions to a processor for execution. Such a medium is commonly tangible and non-transient and can take many forms, including but not limited to, non-volatile media, volatile media, and transmission media and includes without limitation random access memory ("RAM"), read only memory ("ROM"), and the like. Non-volatile media includes, for example, NVRAM, or magnetic or optical disks. Volatile media includes dynamic memory, such as main memory. Common forms of computer-readable media include, for example, a floppy disk (including without limitation a Bernoulli cartridge, ZIP drive, and JAZ drive), a flexible disk, hard disk, magnetic tape or cassettes, or any other magnetic medium, magneto-optical medium, a digital video disk (such as CD-ROM), any other optical medium, punch cards, paper tape, any other physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, a solid state medium like a memory card, any other memory chip or cartridge … (¶ 0048); A communication exemplary communication device 100 may also include memory 208 for use in connection with the execution of application programming or instructions by the processor 204, and for the temporary or long term storage of program instructions and/or data. As examples, the memory 208 may comprise RAM, DRAM, SDRAM, or other solid state memory. Alternatively or in addition, data storage 212 may be provided. Like the memory 208, the data storage 212 may comprise a solid state memory device or devices. Alternatively or in addition, the data storage 212 may comprise a hard disk drive or other random access memory (¶ 0114)]; 
launching a command to copy the data file from the random-access memory to the remote distributed storage and recording a duration of the copy [as shown in figure 1, where a file is transferred between a communication device (100) and a destination/source node (1100); … The mobile network analyzer determines network information by at least one of the following techniques: (a) periodically sending a packet through the currently accessed communication network, whereby the currently accessed communication network is timed for at least one of data packet throughput speed and data packet integrity; (b) transferring a file from the communication device to a selected destination node and measuring a time required to complete the transfer, wherein a throughput is calculated by dividing a file size by a time to get the throughput; (c) pinging a selected destination with a plurality of packets; and (d) accessing performance information from stored by a discrete network node (¶ 0028); … In another method, a "large" file is transferred from one system to another system and the time required to complete the transfer or copy of the file measured. The throughput is then calculated by dividing the file size by the time to get the throughput in megabits, kilobits, or bits per second … (¶ 0176)]; 
deriving and outputting a value of a write throughput from the recorded duration [as shown in figure 1, where a file is transferred between a communication device (100) and a destination/source node (1100); … The mobile network analyzer determines network information by at least one of the following techniques: (a) periodically sending a packet through the currently accessed communication network, whereby the currently accessed communication network is timed for at least one of data packet throughput speed and data packet integrity; (b) transferring a file from the communication device to a selected destination node and measuring a time required to complete the transfer, wherein a throughput is calculated by dividing a file size by a time to get the throughput; (c) pinging a selected destination with a plurality of packets; and (d) accessing performance information from stored by a discrete network node (¶ 0028); … In another method, a "large" file is transferred from one system to another system and the time required to complete the transfer or copy of the file measured. The throughput is then calculated by dividing the file size by the time to get the throughput in megabits, kilobits, or bits per second … (¶ 0176)]; and 
repeating the steps of launching, recording and deriving multiple times [as shown in figure 1, where a file is transferred between a communication device (100) and a destination/source node (1100); … The mobile network analyzer determines network information by at least one of the following techniques: (a) periodically sending a packet through the currently accessed communication network, whereby the currently accessed communication network is timed for at least one of data packet throughput speed and data packet integrity; (b) transferring a file from the communication device to a selected destination node and measuring a time required to complete the transfer, wherein a throughput is calculated by dividing a file size by a time to get the throughput; (c) pinging a selected destination with a plurality of packets; and (d) accessing performance information from stored by a discrete network node (¶ 0028)].
As to claim 2, Jouin teaches The method as claimed in claim 1, wherein the steps of launching, reading and deriving are repeated until interrupted [… For example, buttons 144, 148, and 152 may be configured to, in combination or alone, control a number of aspects of exemplary communication device 100. Some non-limiting examples include overall system power, volume, brightness, vibration, selection of displayed items (on either of screen 104 or 108), a camera, a microphone, and initiation /termination of telephone calls (¶ 0101); … As illustrated in FIG. 5A, the various arrows between the states (illustrated by the state represented in the circle) represent a physical change that occurs to the exemplary communication device 100, that is detected by one or more of hardware and software, the detection triggering one or more of a hardware and/or software interrupt that is used to control and/or manage one or more functions of exemplary communication device 100 (¶ 0124)].
As to claim 3, Jouin teaches The method as claimed in claim 1, wherein the steps of launching, reading and deriving are repeated for a predetermined number of times [as shown in figure 1, where a file is transferred between a communication device (100) and a destination/source node (1100); determines an expected likelihood of the at least one data transmission requirement being satisfied by a selected compatible and currently accessible network within a selected period of time (¶ 0021); … The mobile network analyzer determines network information by at least one of the following techniques: (a) periodically sending a packet through the currently accessed communication network, whereby the currently accessed communication network is timed for at least one of data packet throughput speed and data packet integrity; … (¶ 0028)].
As to claim 4, Jouin teaches The method as claimed in claim 1, wherein the steps of launching, reading and deriving are repeated over a given time lapse [determines an expected likelihood of the at least one data transmission requirement being satisfied by a selected compatible and currently accessible network within a selected period of time (¶ 0021)].
As to claim 5, Jouin teaches The method as claimed in claim 1, further comprising: launching a command to copy the data file from the remote distributed storage to the random-access memory and recording a duration of the copy; deriving and outputting a value of a read throughput from the recorded duration; and repeating the steps of launching, recording and deriving multiple times [as shown in figure 1, where a file is transferred between a communication device (100) and a destination/source node (1100); … The mobile network analyzer determines network information by at least one of the following techniques: (a) periodically sending a packet through the currently accessed communication network, whereby the currently accessed communication network is timed for at least one of data packet throughput speed and data packet integrity; (b) transferring a file from the communication device to a selected destination node and measuring a time required to complete the transfer, wherein a throughput is calculated by dividing a file size by a time to get the throughput; (c) pinging a selected destination with a plurality of packets; and (d) accessing performance information from stored by a discrete network node (¶ 0028)].
As to claim 6, Jouin teaches The method as claimed in claim 1, further comprising: creating a ram disk in the random-access memory of the local compute node to create said data file [for example, as shown in figure 1, where a file is transferred between a communication device (100) and a destination/source node (1100); … (b) transferring a file from the communication device to a selected destination node and measuring a time required to complete the transfer, wherein a throughput is calculated by dividing a file size by a time to get the throughput … (¶ 0028); A communication exemplary communication device 100 may also include memory 208 for use in connection with the execution of application programming or instructions by the processor 204, and for the temporary or long term storage of program instructions and/or data. As examples, the memory 208 may comprise RAM, DRAM, SDRAM, or other solid state memory. Alternatively or in addition, data storage 212 may be provided. Like the memory 208, the data storage 212 may comprise a solid state memory device or devices. Alternatively or in addition, the data storage 212 may comprise a hard disk drive or other random access memory (¶ 0114)].
As to claim 9, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 18, Jouin teaches The non-transitory computer-readable storage medium as claimed in claim 14, further comprising instructions that, when executed, cause the processor to perform the steps of: launching a command to copy the file from the remote distributed storage to the random-access memory and recording a duration of the copy; deriving and outputting a value of a read throughput from the recorded duration; and repeating the steps of launching, recording and deriving multiple times [as shown in figure 1, where a file is transferred between a communication device (100) and a destination/source node (1100); … The mobile network analyzer determines network information by at least one of the following techniques: (a) periodically sending a packet through the currently accessed communication network, whereby the currently accessed communication network is timed for at least one of data packet throughput speed and data packet integrity; (b) transferring a file from the communication device to a selected destination node and measuring a time required to complete the transfer, wherein a throughput is calculated by dividing a file size by a time to get the throughput; (c) pinging a selected destination with a plurality of packets; and (d) accessing performance information from stored by a discrete network node (¶ 0028); … In another method, a "large" file is transferred from one system to another system and the time required to complete the transfer or copy of the file measured. The throughput is then calculated by dividing the file size by the time to get the throughput in megabits, kilobits, or bits per second … (¶ 0176); it is noted that a copy operation comprises a read operation from a source and a write operation to the destination, hence including equal numbers of reads and writes and the same amount of the size of a file, and the read throughput and write throughput would e the same]
As to claim 19, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jouin (US Patent Application Publication 2013/0078994), and in view of Karr et al. (US Patent Application Publication 2021/0019237, hereinafter Karr).
Regarding claim 7, Jouin teaches The method as claimed in claim 1, wherein the remote distributed storage is a virtual distributed storage [The order in which wireless networks are tested or analyzed can be determined by many techniques. For example, the order may be determined using a current logical, virtual, or spatial location as determined by the mobile location module 574 … (¶ 0177); … Furthermore, alternative software implementations including, but not limited to, distributed processing or component/object distributed processing, parallel processing, or virtual machine processing can also be constructed to implement the methods described herein (¶ 0197)], but does not teach a cloud environment.
However, a cloud environment is well known and widely used in the art.
For example, Karr specifically teaches a remote distributed storage is a virtual distributed storage reached via a cloud environment [For further explanation, FIG. 4 sets forth an example of a cloud-based storage system (403) in accordance with some embodiments of the present disclosure. In the example depicted in FIG. 4, the cloud-based storage system (403) is created entirely in a cloud computing environment (402) such as, for example, Amazon Web Services (`AWS`), Microsoft Azure, Google Cloud Platform, IBM Cloud, Oracle Cloud, and others … (¶ 0242); In each of these example virtual storage systems, virtual storage system logic may generally incorporate distributed programming concepts to carry out the implementation of the core logic of the virtual storage system. In other words, as applied to the virtual storage systems, the virtual system logic may be distributed between virtual storage system controllers, scale-out implementations that combine virtual system controllers and virtual drive servers, and implementations that split or otherwise optimize processing between the virtual storage system controllers and virtual drive servers (¶ 0368)].
Therefore, it would have been obvious or one of ordinary skills in the art prior to Applicant’s invention to employ a cloud-based storage environment, as demonstrated by Karr, and to incorporate it into the existing scheme disclosed by Jouin, in order to take advantage of the benefits offered by a cloud system, such as its capacity and reliability. 
 As to claim 8, Jouin n view of teaches The method as claimed in claim 6, wherein the cloud environment is Microsoft Azure and wherein the compute node is an Azure node [Karr -- For further explanation, FIG. 4 sets forth an example of a cloud-based storage system (403) in accordance with some embodiments of the present disclosure. In the example depicted in FIG. 4, the cloud-based storage system (403) is created entirely in a cloud computing environment (402) such as, for example, Amazon Web Services (`AWS`), Microsoft Azure, Google Cloud Platform, IBM Cloud, Oracle Cloud, and others … (¶ 0242)].

Conclusion
7.	Claims 1-19 are rejected as explained above. 
8. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
September 22, 2022